UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4527


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALLEN JAMAL HUBBARD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cr-00051-CCE-1)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C, Allen, Federal Public Defender, Tiffany T. Jefferson, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Kyle David Pousson, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Allen Jamal Hubbard pled guilty, pursuant to a written plea agreement, to

possession of a firearm by a convicted felon, in violation of 21 U.S.C. §§ 922(g)(1),

924(a)(2) (2012). The district court sentenced Hubbard to 96 months’ imprisonment, a

term in the middle of the 84- to 105-month advisory Sentencing Guidelines range. On

appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal, but questioning whether

Hubbard’s sentence is greater than necessary to accomplish the sentencing goals

enumerated in 18 U.S.C. § 3553(a) (2012). Although advised of his right to do so,

Hubbard has not filed a pro se supplemental brief. The Government declined to file a

brief. After a thorough review of the record, we affirm.

       We review Hubbard’s sentence for procedural and substantive reasonableness,

applying “a deferential abuse-of-discretion standard.” United States v. McDonald, 850

F.3d 640, 643 (4th Cir.) (internal quotation marks omitted), cert. denied, 138 S. Ct. 208

(2017). First, we “ensure that the district court committed no significant procedural error,

such as . . . improperly calculating[] the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen sentence.” Gall v. United

States, 552 U.S. 38, 51 (2007). If there is no procedural error, we must also consider the

substantive reasonableness of Hubbard’s sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its discretion in concluding that

the sentence it chose satisfied the standards set forth in § 3553(a).” United States v.

                                             2
Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir. 2014) (internal quotation marks omitted). A

sentence must be “sufficient, but not greater than necessary,” to accomplish the § 3553(a)

sentencing goals. “Any sentence that is within . . . a properly calculated Guidelines range

is presumptively reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir.

2014).    “Such a presumption can only be rebutted by showing that the sentence is

unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” Id.

         Here, the court correctly calculated Hubbard’s advisory Guidelines range, heard

argument from counsel, provided Hubbard an opportunity to allocute, and considered the

§ 3553(a) sentencing factors. Because Hubbard has not demonstrated that his sentence

“is unreasonable when measured against the . . . § 3553(a) factors,” he has failed to rebut

the presumption of reasonableness accorded his within-Guidelines sentence. Louthian,

756 F.3d at 306.      We conclude that Hubbard’s sentence is both procedurally and

substantively reasonable.

         Accordingly, we affirm the judgment of the district court. In accordance with

Anders, we have reviewed the record in this case and have found no meritorious issues

for appeal. This court requires that counsel inform Hubbard, in writing, of the right to

petition the Supreme Court of the United States for further review. If Hubbard requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Hubbard.            We dispense with




                                             3
oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4